Exhibit 10.1

[gduzswarmcix000001.jpg]

Annual Incentive Payment Criteria – In Respect of Fiscal Year 2020

 

Bonus at target (100%) level of achievement of Company Objectives and Individual
Objectives is a percentage of base salary to be determined by the Compensation
Committee of the Board of Directors (the “Committee”). The maximum bonus that
may be earned will not exceed 1.5x target level bonus, even if actual
performance exceeds the maximum level for any or all performance goals. A
participant in the 2020 annual bonus program must be employed by Calyxt as of
December 31, 2020 and as of the payment date in order to receive any bonus under
the 2020 annual bonus program unless otherwise provided in a written agreement
between Calyxt and the participant. Additionally, all bonuses are subject to
“clawback” to the extent required by federal law.

 

Company Objectives – 50%

 

Portion of bonus attributable to Company Objectives is weighted as follows: 50%
R&D (Measure 1 and 2), 30% Cash Balance (Measure 3) & 20% Revenue (Measure 4).
Each Measure 1-4 will be determined by the Committee.  Each Measure 1-4 must
achieve at least 50% level for  any bonus amount to be earned under Company
Objectives.

 

With respect to the Company Objectives, the Compensation Committee shall have
the authority to determine whether (and by what amount) the actual result used
to calculate the achievement of a Measure should be adjusted to account for
extraordinary events or circumstances (including, without limitation, overall
financial market performance factors relative to assumptions used in
establishing target Measures), or should otherwise be adjusted in order to be
consistent with the purpose or intent of the 2020 annual performance bonus
program.

 

Multiplier/ Achievement Level

Measure 1

Execution

Measure 2

Innovation

Measure 3

Cash Balance

Measure 4

GAAP Revenue

50%

[Pipeline Advancement Measure]

[Product Innovation Measure]

[Minimum Cash Balance Measure]

[GAAP Revenue Measure]

100%

[Pipeline Advancement Measure]

[Product Innovation Measure]

[Minimum Cash Balance Measure]

[GAAP Revenue Measure]

150%

[Pipeline Advancement Measure]

[Product Innovation Measure]

[Minimum Cash Balance Measure]

[GAAP Revenue Measure]

Weighting of Company Objectives

25%

25%

30%

20%

 

 

Individual Objectives – 50%

The Compensation Committee will determine, in its discretion, the level of
achievement of the goals identified below and the overall achievement of the
Individual Objectives, with a multiplier of 0.7x to 1.5x based on performance.

 

Specific individual measures will be determined by the Committee drawn from the
categories identified below, together with individual weighting of such
Individual Measure.

 

Individual Measures

 

•Internal & External Communications Achievement / Advancement

•Financial Reporting Achievement / Advancement

•Information Technology Achievement / Advancement

•Research and Development Achievement / Advancement

•Safety & Compliance Achievement / Advancement

•Leadership Achievement / Advancement

•Risk Management Achievement / Advancement

•Intellectual Property Achievement / Advancement

 

 

 

 